PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/939,039
Filing Date: 26 Jul 2020
Appellant(s): Polaris Wireless, Inc.



__________________
Kenneth Ottesen (Reg. No. 54,353)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 5/18/2022

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 12/21/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”


The following ground(s) of rejection are applicable to the appealed claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 - 6,  23, 25 - 26, 27 - 31, 33 - 35 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 6, 1, 20 - 21, 22 - 26, 28, 28, 30  respectively of copending Application No. 16939041 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are substantially similar and/or wholly contained in the respective claims of Application 16939041, with the following differences (listed for independent claims): 


Instant Application No. 16939039
Application No. 16939041
Differences
Claim 1 recites “generating an estimate of the location of the radio transmitter of the first
radio signal”
Claim 1 originally recited:
 “generating an estimate of the location of the radio transmitter of the first radio signal inside of the building ..”
 and now recites:
“generating an estimate of the location of a footprint of the building ..”
Claim 27 recites “generating an estimate of the location of the radio transmitter based on..”
New claim 22 recites ““generating an estimate of the location of a footprint of the building ..”
Similarities
Claim 25 recites “generating an estimate of the location of an architectural feature of a building..”
Claim 20 recites” “generating an estimate of the location of an architectural feature of a building..”


As is obvious from the claims, the same method is used to determine the estimate of the location of the radio transmitter, generating an estimate of the location of a footprint of the building, and generating an estimate of the location of an architectural feature of a building..”.
This is further evident since Applicant changed claim 1 of copending application from:
 “generating an estimate of the location of the radio transmitter of the first radio signal inside of the building ..”
to
“generating an estimate of the location of a footprint of the building ..”
Applicant has kept the method for determining the location of “something” exactly the same but has merely made an amendment to change what that “something” is.   
Further, Applicant’s has also admitted (see specification [0034]):
 “In contrast and in accordance with the illustrative embodiment, a single wireless terminal — hereinafter called a “scouting wireless terminal” — makes power measurements of a signal transmitted by a potential reference radio — whose location is unknown - at a plurality of locations. The illustrative embodiment is able to use those measurements — and knowledge of the location at which they were made — to generate:
(i)”…. an estimate of the location of the newly-discovered reference radio…”
(iv)“….. an estimate of the location of the footprint of the building …”
(vi) “ …an estimate of the nature and location of one or more architectural features”

Hence, when the claims are interpreted in light of the specification and from the above arguments, it is clear that the inventions are merely obvious differences of each other and that Applicant’s amendment has failed to overcome the Double Patenting rejection. 

The same reasoning applies to other claims rejected under the Double Patenting rejection above.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
Claims 16 - 20 are allowed.

Claims 7 - 10, 21 - 22, 24, 32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 1, 27 and their dependents would be allowable if the Double Patenting rejection above was overcome.

(2) Response to Argument

Examiner would like to first present his interpretation of Appellant’s invention before responding to Appellant’s arguments. 
Appellant’s specification ([0034]) states: 
“In contrast and in accordance with the illustrative embodiment, a single wireless terminal - hereinafter called a "scouting wireless terminal" - makes power measurements of a signal transmitted by a potential reference radio - whose location is unknown - at a plurality of locations. The illustrative embodiment is able to use those measurements - and knowledge of the location at which they were made - to generate: 
an estimate of the location of the newly-discovered reference radio, which might be inside or outside of the building, and 
 ….…
 (iv) an estimate of whether a building exists in the vicinity of the radio by examining the spatial distribution of RF obstacles, and, if so, an estimate of the location of the footprint of the building, and 
….…
 (vi) an estimate of the nature and location of one or more architectural features (e.g., an auditorium, a bank of elevators, a vault, a collection of cubicles, a ballroom, a stairwell, etc.) of the building, if the building is estimated to exist. 

And all of this can be generated based on a plurality of power measurements of signals transmitted from a radio at an unknown location within a building that is also at an unknown location, by a single scouting wireless terminal, that is outside of the building. This information is then available to the location engine for estimating the location of a wireless terminal.”

So, from the above and from claim 1 description, it is clear that a radio transmitter is located inside a building, a wireless terminal makes power measurements, at various locations, of the signal transmitted from the radio transmitter and then uses the power measurements to determine the location of the radio transmitter (see claim 1, CLM 9/26/2021, page 3 of 17, 3rd last line).

Appellant’s method basically determines the location of the radio transmitter. Since the radio transmitter is located inside a building, determining the location of the radio transmitter also determines the location of the footprint of the building. Also, since a building has architectural features, determining the location of the radio transmitter also determines the location of the architectural features of the building. Essentially, anything that is co-located near the radio transmitter has its location determined.

Hence, claims stating determining the location of “something” and merely changing what that “something” is doesn’t result in an invention that is different, since in all cases, it’s the location of the radio transmitter that is determined using the same method. As an example, one could place several different things at the site of the radio transmitter and then claim “determining the location of Item A..”, “determining the location of Item B..”, “determining the location of Item C..”, … ad infinitum .. and claim they are different inventions. Clearly, they are not. 

Argument: Appellant argued (APB 5/18/2022, page 9, argument (A)):
“(A) Differences between the inventions defined by the conflicting claims - The Appellant notes that all of the independent claims that are pending in the present application recite generating an estimate of the location of a radio transmitter. In contrast, none of the independent claims in the reference ‘041 application recite this limitation. Therefore, the Appellant respectfully submits that there are no double- patenting issues between the claims in this application and the ‘041 application”
Response: Examiner respectfully disagrees. As stated above, “generating an estimate of the location of a radio transmitter” is the same as “generating an estimate of the location of the footprint of the building” since it is the location of the radio transmitter that is being determined and the location of the radio transmitter determines the location of the building. Further, the same method is used to determine both. The same argument applies to determining the location of architectural features. 

Argument: Appellant argued (APB 5/18/2022, page 10, argument (B)):
“(B) Why a POSITA would conclude that the invention defined in the claim at issue would have been an obvious variation - The Appellant respectfully submits that the Office has not presented a proper analysis of this second part, in that the Office has not explained why the difference in the claim in the present application is an obvious variation of a claim in the reference ‘041 application.
The Appellant submits that an “estimate of the location of a footprint of the building”, as is recited in the ‘041 application, neither teaches nor suggests an “estimate of the location of the radio transmitter of the radio signal”, as recited in the present application. A “footprint of a building” and “a radio transmitter of a signal” are fundamentally different things. The Office has not explained why one is an obvious variation of the other.”
Response: Examiner respectfully disagrees. A “footprint of a building” and “a radio transmitter of a signal” may be fundamentally different things but the locations of both are determined by determining the location of the radio transmitter which is inside the building. Once the location of the radio transmitter is known, the location of the footprint of the building is known since the radio transmitter is located inside the building. Hence, these are clearly obvious variations of each other.

Argument: Appellant argued (APB 5/18/2022, page 11, 2nd last paragraph):
“The Appellant submits that what claim 1 of the copending application recites now, relative to what the claim recited previously, is irrelevant for the purposes of making a determination of nonstatutory double patenting. Not that it matters, but the reason why the Appellant amended the claims is because there was an issue that needed to be resolved in the claims between the ‘041 application and previous claims in the present application. The Appellant has since resolved said issue. At any rate, the Office’s use of the prosecution history appears to be part of the Examiner’s own subjective method of analysis..”
Response: Examiner agrees that the latest version of claim 1 in copending application 16939041 should be used in the Double Patenting rejection process rather than the previous version. However, as per Examiner’s arguments above, there is essentially no change from one version to the next, since it is the location of the radio transmitter that is being determined and the location of the radio transmitter determines the location of the footprint of the building, as the radio transmitter is located in the building. As stated in CTFR (12/21/2021, page 6, 6th – 7th last lines), Appellant has kept the method for determining the location of “something” exactly the same but has merely made an amendment to change what that “something” is.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ADOLF DSOUZA/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        
Conferees:
/CHIEH M FAN/Supervisory Patent Examiner, Art Unit 2632     
                                                                                                                                                                                                   /KENNETH N VANDERPUYE/Supervisory Patent Examiner, Art Unit 2636                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.